— Order and judgment (one paper), Supreme Court, New York County (David H. Edwards, Jr., J.), entered November 27, 1991, which, in a proceeding to vacate an arbitration award, granted respondent’s cross-motion to dismiss the petition for lack of standing, unanimously affirmed, without costs.
Collective bargaining agreements typically give control over grievances and an associated arbitration process to the individual grievant’s union, a circumstance that generally leaves the grievant without standing to challenge an unfavorable arbitration award (see, e.g., Donato v American Locomotive Co., 283 App Div 410, 417). Inasmuch as the particular collective bargaining agreement at issue herein gives petitioner no rights distinguishing it from the typical collective bargaining agreement (see, e.g., Matter of Diaz v Pilgrim State Psychiatric Ctr., 62 NY2d 693), the proceeding was properly dismissed. Concur — Rosenberger, J. P., Ellerin, Kupferman and Ross, JJ.